          Case 1:16-cv-01066-NONE-GSA Document 52 Filed 04/27/20 Page 1 of 1



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   MICHAEL SCOTT McRAE,                        1:16-cv-01066-NONE-GSA-PC
 9                 Plaintiff,                    ORDER STRIKING PLAINTIFF’S
                                                 MOTION TO AMEND FOR LACK OF
10         vs.                                   SIGNATURE
                                                 (ECF No. 45.)
11   BAIRAMIAN DIKRAN, et al.,
12                Defendants.
13

14

15

16          Michael Scott McRae (“Plaintiff”) is a former federal prisoner proceeding pro se and in
17   forma pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403
18   U.S. 388 (1971).
19          On March 30, 2020, Plaintiff filed a motion for leave to amend the complaint. (ECF No.
20   45.) The document is unsigned. All filings submitted to the court must bear the signature of the
21   filing party. Local Rule 131; Fed. R. Civ. P. 11(a). Accordingly, IT IS HEREBY ORDERED
22   that Plaintiff's motion, filed on April 20, 2018, is STRICKEN from the record for lack of
23   signature.
24
     IT IS SO ORDERED.
25

26      Dated:     April 27, 2020                          /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
27

28
